Citation Nr: 1136967	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2011, the Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO review.


FINDING OF FACT

The Veteran's hearing loss is likely related to his noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases including sensorineural hearing loss may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he asserts was caused by noise exposure during his active military service.  His DD Form 214 indicates that he served as an armor crewman and earned the Rifle M-16 badge and expert pistol badge. 

Service treatment records (STRs) include the entrance examination, dated June 1971, which shows auditory thresholds at 500, 1000, 2000, and 4000 HZ, were 15, 10, 20, and 5 decibels in the right ear and at 20, 0, 20, and 5 decibels in the left ear.  The entrance examination noted that he had external otitis one month prior at which time his hearing was poor.  STRs also show treatment for an inflamed and perforated left eardrum.  In July 1977, auditory thresholds were 15, 15, 25, 20, and 10 decibels at 500, 1000, 2000, 3000 and 4000 Hz in the right ear and at 10, 10, 20, 10 and 10 decibels in the left ear.  The separation examination, dated March 1979, shows auditory thresholds at 15, 15, 20, and 15 decibels at 500, 1000, 2000, and 4000 Hz in the right ear and at 15, 15, 20, and 15 decibels in the left ear.  Hearing loss was not indicated in the report.

No other STRs indicate treatment for hearing or ear related issues.  The Board notes that the July 1977 testing showed an auditory threshold at 2000 Hz in the right ear above 20 decibels, thus the examination shows some degree of hearing loss.  Further, comparison of the entrance and separation examinations show that the Veteran suffered hearing loss at 1000 HZ and 4000 HZ, bilaterally; however, despite the loss, the test results were within normal limits.

An audiology examination conducted in 1984 showed air conduction auditory thresholds at 500, 1000, 2000, and 4000 Hz, were 15, 10, 20, and 15 decibels in the right ear and at 10, 15, 15, and 10 decibels in the left ear.  Bone conduction was only performed in the right ear and showed auditory thresholds at 500, 1000, 2000, and 4000 Hz, were 5, 15, 25, and 20 decibels.  Again, the examination shows some degree of hearing loss at 2000 Hz in the right ear on bone conduction testing.

The Veteran had a VA audiology examination in March 2007.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  Therefore, the examination is adequate for rating purposes.  The Veteran reported a history of military noise exposure as a tank crewman and that he started wearing hearing aids in 2000.  He denied non-military noise exposure.  The auditory thresholds were 15, 25, 70, and 65 decibels at 500, 1000, 2000, and 4000 Hz in the right ear and at 15, 20, 45, and 55 decibels in the left ear.  The pure tone average was 59 in the right ear and 46 in the left ear.  Speech recognition scores were 94 percent in the right ear and 100 percent in the left ear.  The examiner noted that the Veteran's hearing was normal in both ears at separation from service and that a study by the Institute of Medicine (2005) found that there is no scientific basis for finding that hearing loss is causally attributable to military noise exposure that occurred several years prior.  Accordingly, she opined that the bilateral hearing loss was not caused by or the result of noise exposure during service as a tank crewman.

During testimony before the Board, the Veteran testified that he served as a tank crewman for eight years.  His duties included starting the tanks daily and letting them run for an hour.  He was also exposed to noise from firing guns.  He estimated that he was exposed to severe noise levels 8 hours or more per week.  After service, he worked in marketing and sales and currently serves as a ship captain.  He stated that his testing at separation from service showed some hearing loss.  Medical professionals noted hearing loss in 1990 but he did not seek treatment from VA for hearing loss until 2000.  He said the audiologist told him that his hearing loss was most likely from his time in service; however, the audiologist did not note this in his treatment records.

In this case, the Board finds the Veteran competent to report his symptoms of hearing loss.  Layno, 6 Vet. App. at 469.  Further, the Board finds that the Veteran is competent to provide a credible opinion regarding his noise exposure during service and lack of noise exposure since service.

The Board has reviewed all of the evidence and finds that the Veteran was exposed to artillery and tank noise and even though his auditory thresholds were within normal limits at separation, the STRs show that he sustained some hearing loss during service.  The Veteran provided a history of his post-service employment showing the lack of exposure to dangerous noise levels, which the Board finds credible.

While the VA examiner stated that the hearing loss is less likely as not related to service because he had normal auditory thresholds at separation, the VA examiner did not indicate the etiology of the disability.  Further, the rationale did not address the noise exposure during or subsequent to service and its impact on the Veteran's hearing.

Weighing all of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is a result of or related to his active service.  Accordingly, entitlement to service connection for bilateral hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


